                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA

                                   Savannah Division


UNITED STATES OF AMERICA                             )
                                                     )
                      v.                             )        Indictment No. CR418-153
                                                     )
                                                     )
FRANK H. BYNES, JR.,                                 )
                                                     )
                           Defendant                 )

      ORDER GRANTING DEFENDANT’S SIXTH LEAVE OF COURT MOTION

         The Court GRANTS the Defendant's Attorney's Motion for leave of Court for the dates of

January 31, 2020; February 21, 2020; and March 16-20, 2020.


         SO ORDERED this WK day of -DQXDU\, 2020.




                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           BBBBBBBBBB
                                                    BBBBBBBBBBBBBBBBBBBBBB
                                                                         BB
                                                                         BBBBB
                                                                         BB
                                           &KULVWRSKHU/5D\
                                           &KULVWRSKHU// 5D\
                                           8QLWHG6WDWHV0DJLVWUDWH-XGJH
                                             L G               L      G
                                           6RXWKHUQ'LVWULFWRI*HRUJLD
